BEAUCHAMP, Judge.
Appellant was convicted for the sale of four cans of beer under a complaint alleging it to be an alcoholic beverage containing alcohol in excess of one-half of one per cent by volume. He was fined $500.00.
*612An inspector for the Texas Liquor Control Board appeared at appellant’s place and was present when officers came to raid it. He went away and returned later and asked appellant if he still had any beer. Apparently he had not identified himself as an officer when he first called. Appellant told him he had none just then but he would have in a few minutes. The witness waited until a brother of appellant appeared with a supply of beer to replenish the stock that had been confiscated by the officers.
Appellant testified in his own behalf and presented his brother as a witness who said that he was present when the state’s witness came to the place but both declared that no sale was made to him of any beer. The jury found in favor of the state, against the appellant.
Contention is made that the evidence was insufficient to show that the beer contained the alcoholic content it is alleged to have had. The evidence, as we find it, sufficiently supports the allegation — even if the law were as contended by appellant. It is not necessary to discuss the contention because it is without support and further discussion would add nothing to' the jurisprudence of the state.
We find no reversible error in the trial of the case and the judgment of the trial court is affirmed.